DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the language of “irradiating the plurality of precursors with a light transmitted through the mold to thereby heat and foam the plurality of precursors to obtain a metal foam” and “each precursor is irradiated with a light so as to be heated to thereby produce a functionally graded material whose properties spatially vary” appear to be duplicate limitations, such that it is unclear if the step is required to be performed more than once. 
Regarding claim 15, the language of “using…a plurality of precursors made by mixing a plurality of metals with a foaming agent” and “a foaming agent is mixed with the plurality of metals in the precursor” appear to be duplicate limitations, such that it is unclear if the step is required to be performed more than once. 
Claim 15 recites the limitation "the precursor" in line 17.  There is insufficient antecedent basis for this limitation in the claim as only a plurality of precursors is referred to throughout the rest of the claim and it is unclear which singular precursor is intended in line 17. 
Regarding claim 15, the language of “the plurality of precursors made from a plurality of metals having a lower melting point” conflicts with the subsequent limitation of “the plurality of precursors are each made of a different metal having a different melting point” as it is unclear whether each precursor is intended to contain one metal or a plurality of metals, and it is further unclear what melting point is intended by “a lower melting point” with reference of “a plurality of metals.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rother et al. (EP1036615A1, hereinafter referred to as "Rother") in view of Simancik et al. (WO 2017/037522 A1, hereinafter referred to as "Simancik"). The English language translation of Rother provided with the action dated 01/05/2022 is being relied upon.
Regarding claims 1 and 5, Rother teaches a method of foaming a semi-finished product containing a metal powder and a blowing agent (Abstract) including steps of introducing the semi-finished product into a space formed by transparent walls [0019, 0024-0025], the space being surrounded by infrared radiators [0026], and irradiating the space from the outside in order to heat and enable foaming of the semi-finished product [0027], wherein the space has an internal geometry corresponding to the final geometry of the workpiece formed by foaming [0028].
However, Rother is silent with regards to using a metal net in the mold material. 
Simancik teaches a method of heating a foamable semi-finished product in the cavity of a mould to form a foam (Pg. 3, lines 24-28), wherein the semi-finished product contains a metal alloy and a foam agent (Abstract). Simancik further teaches inserting metal nets, containing openings, along the inner surface of the mould in order to reinforce and improve tensile strength of the foamed component and prevent potential cracks in the foam from spreading (Pg. 8, lines 7-25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the walled-space used in shaping of the foamed product in the method of Rother and include metal net inserts along the inner wall as taught by Simancik in order to improve tensile strength and reduce cracking of the finished product. As the walled-space of Rother is transparent, it necessarily follows that the infrared light would be transmitted through the walls of the space and through the openings in the metal net inserts to heat and enable foaming of the semi-finished product. 
Regarding claims 6 and 8, Rother teaches the semi-finished product (Fig. 1 – element 12) being provided with cover layers made of metal on opposite sides (Fig. 1 – elements 14, 16), such that foaming of the semi-finished product produces a composite material [0023] with the foam and metal layers. 
Regarding claim 10, Rother teaches matching the wavelength of emitted light from the radiators to the material of the walls in order to ensure a high degree of transmission [0031], such that selecting the irradiation range of the light by the setting the focus of the radiators would have been obvious to one of ordinary skill in art. 
Regarding claim 12, Rother teaches that the walls forming the space can consist of individual glass blocks, allowing for a modular structure of the space so that the internal geometry can be easily adapted to the final geometry of the body to be foamed [0010], and further that a geometric change can be made with simple measures [0028]. While Rother does not specifically disclose a cylindrical mold, it would have been obvious to one of ordinary skill in the art to adapt the walls in Rother to a form a cylindrical space for applications requiring a cylindrical foamed product. Furthermore, it has been held that a configuration of a container is a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04(IV)(B). 

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rother et al. (EP1036615A1, hereinafter referred to as "Rother") in view of Simancik et al. (WO 2017/037522 A1, hereinafter referred to as "Simancik") as applied to claim 1 above, and further in view of Hoshino et al. (JPH0987706A, hereinafter referred to as "Hoshino"). The English language translation of Rother provided with the action dated 01/05/2022 is being relied upon. The English language translation of Hoshino provided with the IDS dated 12/31/2019 is being relied upon. 
Regarding claim 7, Rother is silent regarding arranging additional metal foams around the precursor and foaming the precursor to join the additional metal foams with the formed metal foam. 
Hoshino teaches a method of using a foamable metal slurry containing a metal power and foaming agent as a bonding agent to join together two porous metal bodies [0030-0034]. Hoshino teaches placing together two porous metal plates with foamable slurry applied between them, and heating and foaming the slurry to join the porous metal plates [0038]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the semi-finished product foaming step of Rother in view of Simancik with the metal porous body joining step of Hoshino in order to yield the predictable result of joining metal foams together with a foamed metal, as Rother teaches forming a metal foam by heating a semi-finished product of metal powder and foaming agent (Abstract) and Hoshino teaches that porous metal bodies can be joined by heating a foamable slurry of a metal powder and foaming agent applied between them [0030, 0038]. See MPEP 2143(I)(A). 
Regarding claim 9, Rother teaches the semi-finished product (Fig. 1 – element 12) being provided with cover layers made of metal on opposite sides (Fig. 1 – elements 14, 16), such that foaming of the semi-finished product produces a composite material [0023] with the foam and metal layers. In the combined method of Rother, Simancik, and Hoshino, it would have been further obvious to one of ordinary skill to join together the metal cover layers and metal porous bodies by foaming of the semi-finished product to form a composite material. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rother et al. (EP1036615A1, hereinafter referred to as "Rother") in view of Simancik et al. (WO 2017/037522 A1, hereinafter referred to as "Simancik") as applied to claim 1 above, and further in view of Takada et al. (US 2008/0070998, hereinafter referred to as "Takada"). The English language translation of Rother provided with the action dated 01/05/2022 is being relied upon.
Regarding claim 11, Rother is silent regarding selecting an irradiation range of light by providing a mask having an opening and shielding the light. 
Takada teaches a foam production method including an irradiating step in which an active energy beam is irradiated onto a foamable composition (Abstract). Takada further teaches producing partial foaming using a complex-shape patterned photomasks and also producing gradient foams using a photomask in which energy permeability expresses a gradation pattern ([0226-0227], Fig. 16-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radiator configuration in the method of Rother in view of Simancik to include patterned photomasks as taught by Takada in order to selectively control irradiation of the semi-finished product and increase the variability of metal foam products available, including products with patterned partial foaming and density gradients.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rother et al. (EP1036615A1, hereinafter referred to as "Rother") in view of Simancik et al. (WO 2017/037522 A1, hereinafter referred to as "Simancik") as applied to claim 1 above, and further in view of Rajner et al. (US 2007/0158877, hereinafter referred to as "Rajner"). 
Regarding claims 13-14, Rother teaches the semi-finished product for foaming can contain at least one metal powder [0001]; however, Rother does not teach forming and joining of a plurality of metal foams containing with metals having different melting points. 
Rajner teaches a method for producing a metal foam [0009-0014] including steps of providing a semi-finished product including a Zn alloy and ZrH2 foaming agent, introducing the semi-finished product into a transparent box mold [0023, 0041], directing radiation onto the mold to heat and foam the semi-finished product, followed by removing a foam plate from the mold [0042]. Rajner futher teaches a configuration of the metal foam production method starting with multiple semi-finished products aligned next to one another, wherein the semi-finished products to be foamed can be formed using multiple metals of Zn and Al (Fig. 2 – element 14, [0041]). Upon heating through the mold, the semi-finished products containing multiple metals necessarily foam and join together within the mold (Fig. 2-3, [0042]) and form a finished product with spatially varying properties due to the varied metallic composition. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the method of Rother in view of Simancik in include foaming and joining of multiple semi-finished products containing multiple metals as taught by Rajner in order to increase the variability of metal foam products available, including products with mixed compositions.

Allowable Subject Matter
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
In the action dated 01/05/2022, previous dependent claim 15 was identified as containing allowable subject matter. In the claim amendments filed 03/22/2022, Applicant amended claim 15 to be in independent form, to include all limitations of the previous base claim and intervening claims (of the claims filing dated 12/31/2019), and obviate previously identified 112(b) issues. However, new 112(b) issues have been noted with the amendment claim language in the present action. 

Response to Arguments
Applicant's arguments filed 03/22/2022 with regards to the teachings of Rother (EP1036615A1) and Simancik (WO 2017/037522 A1) have been fully considered but they are not persuasive.
Applicant argues that Simancik fails to cure the deficiency in Rother of a teaching of a net made of metal. Applicant argues that Simancik teaches a reinforcing net formed of metal on an inner surface of a mold; however, Simancik does not teach to irradiate a precursor with a light transmitted through the holes of the net in the mold to thereby heat and foam the precursor to obtain a metal foam. The Examiner notes that there is sufficient motivation for one of ordinary skill in the art to include the reinforcing metal net inserts of Simancik within the inner surface of the transparent wall-shaped space mold of Rother. Simancik is not relied upon alone for teaching transmission of light through the openings in the net. In the combined method of Rother and Simancik, it necessarily follows that the infrared light transmitted through the transparent walls would also be transmitted through the opening of the metal net inserts to heat and foam the semi-finished product. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736